Citation Nr: 1108963	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability, claimed as due to service-connected asbestosis.

2.  Entitlement to service connection for a cervical spine disability, claimed as due to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to October 1953.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board on three occasions.  In December 2006, the Board remanded the two issues currently on appeal, as well as the issues of entitlement to service connection for a heart disability and an eye disability, for further development.  The Veteran testified at a Board hearing before Veterans Law Judge Flowers in June 2006, and this transcript is of record.  In December 2008, these four issues were remanded to afford the Veteran another Board hearing.  In April 2009, the Veteran testified before the undersigned Veterans Law Judge, and this transcript is also of record.  In June 2010, the Board issued a decision denying service connection for a heart disability and an eye disability, and remanding the two issues currently on appeal for further development.  As the Board's decision herein constitutes a full grant of the benefits sought on appeal, no further remand or development is necessary.

As the 2006 and 2009 hearings were conducted by two different Veterans Law Judges, the June 2010 Board decision and remand was issued by a panel of three Judges, including the two before whom the Veteran had testified.  See 38 C.F.R. § 20.707 (2010).  However, the Veteran only testified as to his claimed heart disability in 2006, and he did not present any testimony as to the current issues on appeal at that time.  Rather, the Veteran only testified as to the claimed disabilities of headaches and a cervical spine disability before the undersigned Veterans Law Judge in 2009.  As such, a panel decision is not necessary at this time.  See id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed cluster headaches were proximately caused by an August 2001 fall as a result of hyperventilation due to service-connected asbestosis, or from exacerbation of the cervical spine disability as a result of the fall. 

2.  The Veteran had a cervical spine disability prior to August 2001 and, resolving all reasonable doubt in his favor, this disability was proximately aggravated by the August 2001 fall as a result of hyperventilation due to service-connected asbestosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a cervical spine disability, as secondary to service-connected asbestosis based on aggravation, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for a headache disability and a cervical spine disability constitutes a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases, including arthritis and organic diseases of the nervous system, will be presumed to have been incurred or aggravated by service if they manifest to a compensable degree within one year after discharge, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a nonservice-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2010).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Therefore, as the Veteran filed his claim in April 2003, the Board has applied the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted based on aggravation, as this version is more favorable to the Veteran.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the Veteran does not contend that either his headache or cervical spine disability was incurred or aggravated during service, or within one year after discharge from service.  The Board notes that there is no evidence indicating that service connection is warranted for either disability on these bases.  

Rather, the Veteran asserts that his disabilities are due to his service-connected asbestosis.  Specifically, he states that, in August 2001, he hyperventilated and blacked out due to his asbestosis, which caused him to fall down a flight of stairs.  The Veteran asserts that he injured his neck during this fall, and that he has had pain and numbness from the shoulder to the fingers since that time.  Additionally, the Veteran claims that he has suffered from severe headaches on a routine basis since the August 2001 fall, which has been diagnosed as post-traumatic cluster headaches.  He also states that he has extreme difficulty breathing and lacks oxygen, which he believes causes his headaches.  At the April 2009 Board hearing, the Veteran clarified that he believes his headaches are due to lack of oxygen, including prior to the fall, and also are due to hitting his head when he fell in August 2001 when he hyperventilated, both as a result of his asbestosis.  See April 2003 claim, December 2004 notice of disagreement; November 2005 substantive appeal (VA Form 9), April 2009 hearing transcript.

Concerning both claims, VA treatment records dated on August 7 and 8, 2001, corroborate the Veteran's claims of falling due to asbestosis.  In particular, he reported that he fell 4-6 days earlier due to blacking out from being winded or hyperventilating and dizziness from his lung disease or asbestosis.  He stated that he fell on step or while walking to the doctor's office, and the next thing he knew he was picking himself up from the ground.  The Veteran's private provider and a VA examiner have both opined that this fall was likely due to respiratory difficulties as a result of the service-connected asbestosis, based on review of treatment records.  See February 2006 letter from Dr R.L.; March 2008 VA examination report.

Concerning a cervical spine disability, the evidence of record reflects that the Veteran had tingling and numbness of the bilateral wrists and hands as early as August 1997, which was diagnosed as carpal tunnel syndrome based on EMG/NCS studies.  These symptoms were noted to improve with wrist supports as of January 1998, but they had increased in severity as of March 1999.  The Veteran underwent carpal tunnel release on the left and right hands, respectively, in May 1999 and June 2001, prior to the August 2001 fall.  Additionally, a March 1999 x-ray of the cervical spine showed moderate degenerative changes, disc space narrowing, and foraminal encroachment at C4-5 level.  The Veteran also reported intermittent chest pain shooting to the neck and back, unrelated to exertion, at several points prior to the fall.  See, e.g., VA treatment records dated in March 1999, May 1999, November 2000, March 2001, June 2001.  

The only documented complaints or symptoms as a result of the fall when the Veteran first sought treatment in August 2001 were pain in the right knee and leg.  However, the Veteran complained to his treating providers of constant or chronic pain in the neck, as well as radiating pain with weakness and numbness in the upper extremities from the shoulders to the hands, on numerous occasions in the following months.  Indeed, the Veteran stated on several occasions that he injured his neck in the August 2001 fall, and these symptoms began shortly after that time.  See VA treatment records dated in September 2001, October 2001, December 2001, March 2002, April 2002, May 2002, January 2003, and February 2003.  After applying for VA benefits in April 2003, the Veteran continued to report having chronic and constant neck pain radiating down both arms to the fingers, as well as weakness in the upper extremities, after falling in August 2001 due to hyperventilation.  See, e.g., August 2004 VA examination report; September 2005 VA neurology consult record; February 2006 letter from Dr. R.L.; April 2009 hearing transcript.  

In October 2001, a cervical x-ray showed no acute fracture, and the Veteran was diagnosed with arthritis with associated weakness.  A January 2002 MRI for a history of cervical radiculopathy resulted in a diagnosis of moderate multi-level spondylosis, and a February 2002 x-ray of the cervical spine showed moderate degenerative changes with disc spaces narrowing.  An August 2002 NCS/EMG resulted in a diagnosis of chronic C5/6 radiculopathy, and a December 2002 MRI showed a herniated disc complex.  In February 2003, the Veteran again complained of pain in the neck, shoulder, and arms, as well as weakness in the arms, for about two years, or since he passed out and fell.  He was diagnosed with cervical spondylosis, herniated disc at C6-7, and bilateral shoulder impingement. 

The Veteran was afforded VA examinations pertaining to his claimed disabilities in August 2004 and February 2008.  The August 2004 VA examiner diagnosed degenerative disc and joint disease of cervical spine, bilateral carpal tunnel syndrome, degenerative joint disease of right shoulder, asbestosis, and chronic obstructive pulmonary disease (COPD).  She opined that the Veteran's degenerative disc and joint disease of cervical spine existed prior to August 2001 fall, based on the March 1999 x-rays and symptoms of finger numbness beginning in August 1997, as summarized above.  Similarly, in a June 2010 addendum report, the February 2008 VA examiner opined that the Veteran's cervical spine disability was not caused by the August 2001 fall because treatment records reflected neck pain prior to that date.  These opinions are generally consistent with the other medical evidence of record.  Accordingly, the Board finds that the Veteran had a cervical spine disability prior to the August 2001 fall, and the evidence does not reflect that this disability was proximately caused by the service-connected asbestosis.

With respect to aggravation, the Board notes that the Veteran is competent to report the extent and severity of his observable symptoms of a neck disability, as well as the lack of such symptoms prior to the August 2001 fall and continuous symptoms since that time.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As discussed above, although not reflected in the August 2001 treatment records, the Veteran reported that he began to have constant and chronic pain in the neck, radiating to the upper extremities from the shoulder through the hands, as well as weakness and numbness in the upper extremities, within a few days after the August 2001 fall on numerous occasions within the following months.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).  Significantly, these statements were made well before the Veteran applied for VA benefits, and his testimony to this effect has been consistent throughout the appeal.  The Board notes that, while the medical evidence reflects symptoms in the hands and wrists prior to the August 2001 fall, the evidence generally reflects additional symptoms in the neck and the entire upper extremities after that time.  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is credible as to the timing of the symptoms of his cervical spine disability.

The Veteran is not competent to testify to the etiology of his cervical spine disability, to include whether his symptoms are due to aggravation by the August 2001 fall, as this question requires specialized knowledge, training, or experience due to the complex nature of this disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, in a February 2006 letter, private provider Dr. R.L. indicated that he was treating the Veteran for neck pain due to osteoarthritis.  Based on a review of the prior medical records and the Veteran's current condition, Dr. R.L. opined that the August 2001 fall due to service-connected asbestosis aggravated the preexisting neck problem, causing pain since that time, as reported by the Veteran.  

The Board notes that the February 2008 VA examiner indicated in his March 2008 report that it would be speculation to state that the Veteran's August 2001 fall resulted in aggravation of his neck condition due to a lack of documented symptoms at that time and a finding that the Veteran first reported symptoms in February 2002.  Similarly, in his June 2010 addendum, this examiner further opined that the cervical spine disability was not likely aggravated by the August 2001 fall because there were no documented complaints in treatment records around that time, and an October 2001 x-ray of the cervical spine showed degenerative changes and no acute fracture.  

Both the private and VA examiners appear to be competent as to the etiology of the Veteran's disability.  However, it is apparent that the VA examiner improperly disregarded the Veteran's lay statements as to the timing of his symptoms, including for treatment purposes prior to his claim, as discussed above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be rejected or deemed not credible solely due to the absence of contemporaneous medical evidence).  As such, the Board finds that the VA examiner's opinions are outweighed by the February 2006 opinion from the private treating provider that properly considered the Veteran's lay statements as to the timing of his symptoms, which the Board has found credible, as well as prior medical evidence.  Moreover, a June 2005 VA treatment record indicates that the Veteran's chronic atypical chest pain, which was associated with neck pain, was due to severe asbestosis and COPD.

In summary, resolving all reasonable doubt in the Veteran's favor, the weight of the evidence of record establishes that he fell in August 2001 due to his service-connected asbestosis, and that he had a diagnosed cervical spine disability prior to that time.  Further, the evidence establishes that this disability was aggravated by the August 2001 fall, resulting in increased symptoms, including constant pain in the neck and radiating down the upper extremities.  As such, service connection is warranted for the current cervical spine disability on a secondary basis, due to aggravation by a service-connected disability. 38 C.F.R. §§  3.102, 3.310.

With respect to a headache disability, there is evidence that the Veteran had intermittent headaches prior to the August 2001 fall.  In this regard, the Veteran testified in May 1999, at a hearing as to a prior appeal, that he got headaches due to a lack of oxygen.  He also reported headaches to his VA provider in February 2001.  

As noted above, the only documented complaints or symptoms when the Veteran first sought treatment as a result of the fall in August 2001 were pain in the right knee and leg.  Neurological examination was non-focal, and a CT scan of the head (due to complaints of dizziness and blacking out) was negative for acute changes, showing no acute intracerebral hemorrhage or infarction.  

Thereafter, there are no documented complaints of headache symptoms until April 2002.  At that time, during a VA orthopedic consult pertaining to his neck, the Veteran reported that he had been having pain from the back of the neck to the "eyeballs" and blurred vision since a fall on August 3rd or 4th.  In July 2002, he reported constant headache, with occasional dizziness and visual disturbances.  In a February 2003 chronic pain consult, the Veteran reported severe headache pain for about two years, or in approximately 2001, stating that the pain began after he passed out and fell.  No diagnosis was rendered during any of these sessions.  

After filing a claim for VA benefits in April 2003, in August 2005, the Veteran reported having right-sided headaches that started two weeks ago.  However, in a September 2005 VA neurology consult for such symptom, he complained of right-sided headaches since August 2001, after falling and hitting his neck and the right side of his body.  The Veteran described the headaches as starting in the back of the neck and radiating anteriorly to the front of the head, with severe throbbing pain over the right temporal region.  The Veteran was diagnosed with chronic headaches of cluster type with unilateral throbbing pulsatile headache.  The provider noted that neurological examination was non-focal, and brain imaging studies were negative for any intracranial abnormality.  The provider stated that the headaches could also be exacerbated by neck pain related to cervical spondylosis and disc disease.  

The Board notes that the Veteran is competent to report the extent and severity of his observable symptoms of a headache disability, as well as the lack of such symptoms prior to the August 2001 fall and continuous symptoms since that time.  See Layno, 6 Vet. App. at 469-71.  While there were no reported symptoms or objective findings in August 2001, the Veteran's statements for treatment purposes, including prior to his claim for VA benefits in April 2003, generally indicate that he had more constant and severe headaches after the fall.  See Rucker, 10 Vet. App. at 73.  Similarly, at the February 2008 VA examination, the Veteran reported having daily headaches since 1953 with no diagnosis, and "another headache" which he attributed to his August 2001 fall.  Although a headache disability was not diagnosed prior to April 2003, the Veteran was diagnosed with cluster-type headaches in September 2005 based on reports of similar reports of the timing and severity of his symptoms.  As such, resolving all reasonable doubt in his favor, the Board finds the Veteran's statements concerning the timing and severity of his headaches after the August 2001 fall to be credible.

The Veteran is not competent to testify to the etiology of his cluster headaches, as this question requires specialized knowledge, training, or experience due to the complex nature of this disability.  See Espiritu, 2 Vet. App. at 494-95; Barr, 21 Vet. App. at 308.  However, the Veteran's private provider and the two VA examiners appear to be competent as to the etiology of this disability.  

In an October 2005 treatment record, private provider Dr. R.L. stated that he believes the Veteran's atypical cluster headaches are "probably posttraumatic in nature since they began soon after his fall in 2001 although this is also rather atypical."  In a February 2006 letter, Dr. R.L. again indicated that the Veteran's atypical cluster headache began after the August 2001 fall.  He opined that this fall aggravated the Veteran's neck problem, causing pain and atypical headaches since that time.  Dr. R.L. further opined that, based on review of medical records and the Veteran's present condition, the August 2001 fall as a result of respiratory difficulties due to asbestosis proximately caused his atypical cluster headaches.

The August 2004 VA examiner opined that the Veteran's headaches were most likely multifactorial, without specifying the additional factors.  

In his March 2008 report, the February 2008 VA examiner opined that it is more likely than not that the Veteran has chronic headaches of cluster type with unilateral throbbing pulsatile headaches, and that this condition could be exacerbated by neck pain related to cervical spondylosis and disc disease.  This examiner also indicated that the Veteran's headaches were not due to a lack of oxygen from asbestosis, reasoning that he still gets daily headaches despite using continuous nasal oxygen.  

In a June 2010 addendum report, this VA examiner opined that the Veteran's headaches were not likely caused by the August 2001 fall because treatment records at that time only documented complaints to the right knee and calf, a CT scan showed no acute hemorrhage or infarction, and there were no documented complaints until April 2002.  The examiner also noted that the Veteran complained of headaches in February 2001, prior to the fall.  Additionally, this VA examiner opinion that the Veteran's headaches were less likely aggravated by the August 2001 fall because there no complaints of headaches and no documented injury to the head or neck in treatment records at time.  The statements as to the treatment records in the June 2010 addendum to the VA examination report are accurate.  However, this VA examiner does not appear to have considered the Veteran's lay statements for treatment purposes as to the timing of his neck and headache symptoms, as summarized above.  See Buchanan, 451 F.3d at 1337.  The examiner also does not appear to have considered the opinions expressed by the August 2004 VA examiner and the private provider in February 2006 with respect to headaches.  As such, the Board finds that the opinions expressed in the June 2010 addendum are outweighed by the other evidence of record concerning this disability.

In summary, while the evidence reflects that the Veteran had intermittent headaches prior to the August 2001 fall due to asbestosis, when resolving all reasonable doubt in the Veteran's favor, the weight of the lay and medical evidence reflects that he had different, more constant and severe, kind of headache following the fall.  Further, the weight of the medical evidence reflects that the currently diagnosed atypical cluster headaches were proximately caused by the August 2001 fall.  Moreover, private and VA providers, as well as the February 2008 VA examiner, have opined that the Veteran's headache disability may have been exacerbated by his cervical spine disability, for which service connection has been granted herein.  Accordingly, service connection is warranted for a headache disability, as secondary to service-connected disabilities.  38 C.F.R. §§ 3.102, 3.310. 


ORDER

Service connection for headaches, as secondary to service-connected disabilities, is granted.

Service connection for a cervical spine disability, as secondary to service-connected asbestosis based on aggravation, is granted.




	                         __________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


